DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,860,956 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).


17/004,749
1. A computing system comprising: a data extraction system configured to analyze a data source and extract, from the data source, at least one work attribute associated with a given user; a surfacing system configured to: generate a user profile suggestion based on the at least one work attribute; and control a display system to generate a user interface display that represents the user profile suggestion and includes a profile update input mechanism; and a user profile update system configured to: receive an indication of user actuation of the profile update input mechanism; and update a user profile associated with the given user based on the indication of user actuation of the profile update input mechanism. 












2. The computing system of claim 1, wherein the data extraction system is configured analyze a set of data sources and extract, from the set of data sources, a plurality of work attributes associated with the given user; the surfacing system is configured to: generate a plurality of user-selectable elements, each representing one of the work attributes; and detect user selection of one or more of the user-selectable elements; and the user profile update system is configured to update the user profile with one or more work attributes represented by the selected one or more user-selectable elements based on the user selection. 
3. The computing system of claim 1, wherein the data extraction system comprises: a node-edge graph update component configured to update a node-edge graph to include a connection between nodes, the connection representing an association between the given user and the work attribute. 

4. The computing system of claim 3, wherein the user interaction represents user selection of one of a user acceptance of the user profile suggestion or a user rejection of the user profile suggestion, and the node-edge graph update component is configured to update the node-edge graph based on the user selection. 





5. The computing system of claim 1, and further comprising: a permission system configured to: identify an access permission of the given user relative to the data source, and control surfacing of the user profile suggestion based on the access permission. 


6. The computing system of claim 1, wherein the first work attribute and the second work attribute represent one or more projects. 




7. The computing system of claim 1, wherein the data extraction system is configured to analyze the data source by: classifying the data source based on data structure; and applying a machine learning data extraction system to the data source based on the classification. 




8. The computing system of claim 7, wherein the data extraction system is configured to classify different portions of the data source based on data structures of the respective portions, and apply different machine learning data extraction systems to the different portions. 

US Patent 10,860,956 B2

1.  A computing system comprising: a display system;  a user profile update 
system configured to update a user profile for a given user;  a data extraction 
system configured to analyze a data source and extract, from the data source, a 
work attribute, wherein the data extraction system comprises: an association 
generator configured to generate an association between the given user and the 
work attribute;  a node-edge graph that models entities as nodes and 
relationships between the entities as connections between nodes, wherein a 
first node represents the given user and a second node represents the data 
source: and a node-edge graph update component configured to update the 
node-edge graph to include a connection between the first node and the second 
node, the connection representing the association between the given user and 
the work attribute: and a surfacing system configured to: generate a user 
profile suggestion based on the work attribute;  and control the display system 
to generate a user interface display, with user input mechanisms, that displays 
the user profile suggestion and detecting a user interaction with the user 
input mechanisms, the user profile update system configured to update the user 
profile based on the detected user interaction. 
 
    
2.  The computing system of claim 1, wherein the user interface display 
comprises a user profile update display with a user input mechanism that 
corresponds to the user profile suggestion, the display system detecting user 
interaction with the user input mechanism, and the user profile update system 
is controlled to update the user profile with the user profile suggestion in 
response to the user interaction with the user input mechanism. 
 
    



3.  The computing system of claim 1, wherein the user interaction defines a 
user acceptance of the user profile suggestion or a user rejection of the user 
profile suggestion, the node-edge graph update component updating the node-edge 
graph based on the user acceptance or the user rejection of the user profile 
suggestion. 
 
    
4.  The computing system of claim 1, and further comprising an organization 
graph that represents users of an organization as nodes and connections between 
the nodes represent relationships between the users, and wherein the data 
extraction system comprises: a name disambiguation component identifying a name 
in the data source that has a plurality of occurrences in the organization 
graph and disambiguating the name based on a location of the occurrences in the 
organization graph. 
 
    
5.  The computing system of claim 4, the name disambiguation component 
identifying another name in the data source having an occurrence in the 
organization graph and disambiguating the name, having the plurality of 
occurrences in the organization graph, based on a proximate of each occurrence 
of the plurality of occurrences to the occurrence of the other name. 
 
    
6.  The computing system of claim 1, and further comprising: a permission 
system identifying access permissions of the given user relative to the data 
source and controlling the surfacing of the user profile suggestion based on 
the access permissions. 
 
    
7.  The computing system of claim 1.  wherein the data extraction system 
comprises: an acronym processing component identifying an acronym in the data 
source and extracting a first work attribute based on the identified acronym, 
and the acronym processing component identifying an occurrence of the acronym 
in a second data source and extracting, from the second data source, a second 
work attribute based on the identified occurrence of the acronym. 
 
    
8.  The computing system of claim 7, wherein the first work attribute and 
the second work attribute represent projects. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 9-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lokitz US Patent 7,401,025 B1 in view of Posse et al. US Patent Application Publication No. 2015/0134745 A1.

Regarding claim 1, Lokitz teaches the following:
A computing system [note: Figure 1, Company Computer System (100) ] comprising: 
A data extraction system configured to analyze a data source and extract, from the data source, at least one work attribute associated with a given user [note:  Figure 4 (460) reference response; Figure 4D (456d) type of work done];
a surfacing system configured to: generate a user profile suggestion based on the at least one work attribute [note: Figure 5 (410) experience rating, (412) recommendation; Figure 5D (408a) profile; column 2 lines 30-45 cross-references and recommendation; column 7 lines 3-25 work description 460c and additional information 460e; column 12 lines 28-42 recommendation page ]; and
control a display system to generate a user interface display that represents the user profile suggestion and includes a profile update input mechanism [note: Figure 4B (452) display screen; column 6 line 10 “Display page 454p”; column 13 line 41 through column 14 line 43 “Customer-Search and Listing Display”, the listing page 408 will display name and listing ]; and
a user profile update system configured to: receive an indication of a user actuation of the profile update mechanism; and update a user profile associated with a given user based on the indication of the user actuation of the profile update input mechanism [note: Figure 1 (118) search and listing match, rating update recommendation;  Figure 2 (140) profile updating references; Figure 4 (458) profile update  ]. 
a data extraction system analyzing a data source and extracting, from the data source, at least one work attribute associated with the given user [note:  Figure 4 (460) reference response; Figure 4D (456d) type of work done]; and 
a surfacing system comprising a suggestion generator component generating a user profile suggestion based on the at least one work attribute, and a display system controller controlling the display system to generate a user interface display, with user input mechanisms, that displays the user profile suggestion and detecting a user interaction with the user input mechanisms, the user profile update system updating the user profile based on the detected user interaction [note: Figure 5 (410) experience rating, (412) recommendation; Figure 5D (408a) profile; column 2 lines 30-45 cross-references and recommendation; column 7 lines 3-25 work description 460c and additional information 460e; column 12 lines 28-42 recommendation page  ].
Although Lokitz teach the invention substantially as cited, they do not explicitly use the term extracting, however the function is inherent of the data processing search and retrieval function. Posse et al. teach extraction as part of accessing information [note: Figure 2 (28) feature extraction engine; paragraph 0017 extraction ; paragraph 0018 extraction for recommendation; paragraph 0025 extraction to extract various features based on a particular configuration file to perform a particular type of operation that is specific to the requesting application]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Posse et al. with Lokitz because Posse et al. further details the function of extraction processes.

Claim 2: The computing system of claim 1, wherein the user interface display comprises a user profile update display with a user input mechanism that corresponds to the user profile suggestion, the display system detecting user interaction with the user input mechanism, and the user profile update system is controlled to update the user profile with the user profile suggestion in response to the user interaction with the user input mechanism [note: Lokitz, Figures 1-4; column 3 lines 48-57 creates and maintains database based on various inputs (i.e. interaction); column 4 lines 50-67 profile update]. 
Claim 7: The computing system of claim 1, and further comprising: a permission system identifying access permissions of the given user relative to the data source and controlling the surfacing of the user profile suggestion based on the access permissions [note: Lokitz, Figure 3 (160) access control; column 10 lines 20-57 sign-in page including password credentials ].

Regarding claim 10, Lokitz teaches the following:
Claim 9: A computing system comprising: at least one processor; and memory … a classification component configured to classify each data source … a data extraction system configured to extract … a profile update system configured to update … work attribute data [note: Figure 1-4; column 11 line 23 through column 12 line 57 work type 408b and recommendation ]. Although Lokitz teach the invention substantially as cited, they do not explicitly use the term extracting, however the function is inherent of the data processing search and retrieval function. Posse et al. teach extraction as part of accessing information [note: Figure 2 (28) feature extraction engine; paragraph 0017 extraction ; paragraph 0018 extraction for recommendation; paragraph 0025 extraction to extract various features based on a particular configuration file to perform a particular type of operation that is specific to the requesting application]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Posse et al. with Lokitz because Posse et al. further details the function of extraction processes.
Claim 10: The computing system of claim 9, wherein each data source comprises a document [note: Lokitz, Figure 1 (102) media, mail, internet; Figure 2A data input/output, mail, data processing links, etc. ].

Regarding claim 16, Lokitz teaches the following:
Claim 16: A computer-implemented method comprising: extracting data from a data source; analyzing the extracted data to identify an attribute association that associates a given user and a work attribute; identifying access permissions of the given user relative to the data source; and based on the access permissions, surfacing the work attribute  with a user interface mechanism that is actuable to add the work attribute to a user profile of the given user [note: Abstract, Figure 1, Company Computer System (100) ; Figures 2-4;  Figure 5 (410) experience rating, (412) recommendation; Figure 5D (408a) profile; column 2 lines 30-45 cross-references and recommendation; column 7 lines 3-25 work description 460c and additional information 460e; column 12 lines 28-42 recommendation page ]. Although Lokitz teach the invention substantially as cited, they do not explicitly use the term extracting, however the function is inherent of the data processing search and retrieval function. Posse et al. teach extraction as part of accessing information [note: Figure 2 (28) feature extraction engine; paragraph 0017 extraction ; paragraph 0018 extraction for recommendation; paragraph 0025 extraction to extract various features based on a particular configuration file to perform a particular type of operation that is specific to the requesting application]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Posse et al. with Lokitz because Posse et al. further details the function of extraction processes.
Claim 17: The computer-implemented method of claim 13, wherein surfacing the work attribute comprises controlling a profile update system to update the user profile with the work attribute [note: column 4 line 66 profile update ]. 

Allowable Subject Matter
Claims 11-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169